Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-7, and 11-18 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claim 1 in its entirety.  It should be noted claim 1 positively recites 13 structural features and 17 spatial and/or functional relationships among these 13 positively recited structural features. There is relevant prior art (in addition to the prior art in the IDS) consisting of: 1) Albertal (U.S. Patent Application Publication 2015/0359581), 2) Nau, Jr. (U.S. Patent Application Publication 2015/0238260), 3) Latimer et al. (U.S. Patent Application Publication 2014/0121508), and 4) Nau, Jr. et al. (U.S. Patent Application Publication 2013/0253489).  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON F ROANE/Primary Examiner, Art Unit 3792